Dewey, J.
The court properly instructed the jury as to the effect of Gen. Sts. c. 133, § 33, exempting certain articles from levy on execution. While the exemption was not intended to apply to large manufacturing establishments, it has not been supposed to be at variance with the letter or the spirit of the statute to apply it to the case of a mechanic carrying on a small business, although he may have in his employment men who perform the principal part of the labor with the tools, implements and fixtures. The limitations as to exemptions of this character were carefully stated by the court, and properly applied to the case. This view of the statute seems well authorized by the cases of Pierce v. Gray, 7 Gray, 67, and Dowling v. Clark, 1 Allen, 383, and 3 Allen, 570. Exceptions overruled